Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	No amendments have been filed.  Original claims 1-48 filed 8/31/208 are pending.

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 6/16/2021 is acknowledged.  The traversal is on the ground(s) that there are no material differences between the method and the system used to implement the method.  Upon review of claims’ limitations and Applicants arguments, the arguments are found persuasive because it does appear that the steps of the method are the same as those recited and performed by the system.  While the method does not recite the use of a processor, in light of the guidance of the specification and as noted in Applicant’s remarks it appears that ‘the method is performable by the general computing system’, and does not appear to be an undue burden to search and consider together.
Accordingly, the restriction requirement is withdrawn.

Claims 1-48 are pending.  Claims 1-24, drawn to a method comprising receiving read data and modeling to provide significance information and claims 25-48, drawn to a system comparing a processor and storage medium with instruction to generate significance information are currently under examination.

Priority
	This application filed 8/31/2018 claims benefit to US provisional application 62/553593 filed 9/1/2017, and is related to PCT/US18/49244 filed 8/31/2018 (no 371 filed identified in search).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/201912 (docketed, no action mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims do not use the same terminology, it appears that in review of the specification for support of limitations of both sets of claims, that both methods (and methods implemented on the claimed systems) obtain reads in various forms of collapsed, stiched, assembled,.. and evaluate/stratify the reads relative to variations in the sequence, and 
1. A method comprising: generating a plurality of candidate variants of a cell free nucleic acid sample; determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample; filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies; and outputting the filtered candidate variants.  

2. The method of claim 1, wherein determining the likelihoods of true alternate frequencies further comprises, for at least one of the candidate variants: determining first depths and first alternate depths of first sequence reads from the cell free nucleic acid sample of a subject; determining second depths and second alternate depths of second sequence reads from a genomic nucleic acid sample of the subject; determining a first likelihood of true alternate frequency of the cell free nucleic acid sample by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample; determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample; and wherein the model filters the candidate variants at least by determining, using the first likelihood, the second likelihood, and one or more parameters, a probability that the true alternate frequency of the cell free nucleic acid sample is greater than a function of the true alternate frequency of the genomic nucleic acid sample.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims set forth the limitation and use thereof for ‘applying a significance model’ to generate ‘significance information’ and using it to report whether the read data is true or false, and thus provides the requirements for adequate guidance and description of the significance model used, and/or the steps which must be performed that result in a report based on the information in read data.
When the claims are analyzed in light of the specification, it is acknowledged that ‘modelling’ is a generic and generally understood process for analyzing data, however the present specification does not provide for the use of known models nor does it provide for clear and specific rules or steps in how the model it to perform it learning, nor how it would be applied to new and novel read data information and encompasses an undefined generic indication to use a model.  Further, the claims set forth the limitations of the model function such as use of ‘two or more distributions’ but does not say what these distributions are; ‘generating significance 
“Disclosed herein are methods and systems for training and applying a background noise model that predicts the occurrence and a level of noise that is present in sequencing read information. In particular, disclosed herein are models to assess the significance level of evidence and identify and eliminate called variant read segments that are, in fact, likely to be false positives based on the presence of noise in the sample that the variant was called from. Therefore, an overall pipeline that incorporates the significance model can identify true variants at higher sensitivities and specificities. 
[0008] Generally, the significance model is trained for a particular stratification of called variants using training data that are also categorized in the stratification. As an example a stratification includes a combination of a partition and a mutation type for a called variant. As the level of noise in a called variant can differ based on the stratification, a significance model is trained to account for the varying level of noise in each stratification. Altogether, the significance model is used to predict a likelihood of observing a read frequency for a calledF&W Ref.: 32917-41235/US 2 variant given the stratification of the called variant. 
[0009] Specifically, the significance model predicts the likelihood of observing a read frequency for a called variant in view of two distributions of the significance model.”

And appears to provide the use of the terms, and the indication that the model will make a prediction, however there is not details on how this is performed based on read data and read frequency data first received, or the means for ‘stratification’ to provide a meaningful data element that could be modeled.  For example, at [0090]-[0091] appears to provide for the most detailed example of how the model could perform teaching:


selection of the appropriately trained significance model 225. An appropriately trained significance model 225 selected for the extracted features 210 refers to a significance model 225 trained specifically for a stratification that matches the stratification of the read information 205. Generally, a stratification refers to a categorization of read information 205. The read information 205 is placed in a stratification according to the features 210 extracted from the read information 205. Specifically in certain embodiments, a stratification of read information 205 refers to a partition type and a mutation type of the read information 205, where the partition type and mutation type are defined by the features 210 of the read information 205. Altogether,F&W Ref.: 32917-41235/US 21 
when read information 205 of a particular stratification (e.g., as defined by its extracted features 210) is received, the significance model 225 trained for the matching stratification is selected. [0091] The extracted features 210 of the read information 205 are used to retrieve the 
appropriate model parameters 215 from the model parameter store 250. Generally, the model parameters 215 are numerical values that define the different distributions of the trained significance model 225 and are derived from the training data. As shown in FIG. 2A, the significance model 225 may include an occurrence distribution 240 and a magnitude distribution 245, both of which are described in further detail below. Therefore, the retrieved model parameters 215 may be constant values for each of the occurrence distribution 240 and the magnitude distribution 245. Generally, a first set of model parameters 215 is retrieved for the occurrence distribution 240 and a second set of model parameters 215 are retrieved for the magnitude distribution 245. Additionally, each of the one or more sets of parameters are generated and accessed separately for each stratification, such that the model parameters specific to each stratification are trained and applied to data within / applicable to that stratification. For example, for each of an Nth partition and Mth mutation type, one or more sets of model parameters 215 are retrieved.”

However, while the terms recited in the claims for data elements are provided there are no details to what these are, or how the model is to use them in a way where a ‘significance model’ which has been taught using control sequence read data is clearly described and provided given the guidance of the specification.
In analyzing whether the written description requirement is met for the claims, it is first determined whether a representative full structure is provided either within the claims or in light of the guidance of the specification.  The instant specification provides and teaches generically the use of modelling with a set of undefined parameters, which must ultimately be applied to test 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).     The skilled artisan cannot envision the detailed structure of the encompassed data elements nor the process performed when modelling such generic elements. It is noted that adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for using or accomplishing it. 
     Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  



Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the term ‘stratification’ is vague and unclear in defining what is required of the step in a meaningful way to set forth the metes and bounds of the claim.  The term stratification is not a term of art applied to analyzing sequence read data, and in review of the specification and claim limitations what is to be performed in the first step of the claim does not appear to be defined.  A review of the guidance present in the specification provides literal support for the term, but fails to define it or describe what is performed as part of identifying a stratification as required of the claims.  Further, from this 
More clearly setting forth steps supported by the specification which provide a clear indication of what type of information from a sequence read segment is processed and modelled to assess a target sequence would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to a method of reporting if a target read represents a true or false positive based on significance information about the target read segment, and claim 25 is directed to the system comprising a processor and storage medium with the instructions for the method of claim 1.  More specifically, the method set forth in the claims are directed to a computer implemented method where a target read segment and read frequency data are 
For step 1 of the 101 analysis, the method claims are found not to be directed to a statutory category as they are directed to instructional method steps of evaluating read data.  For the sake of compact prosecution, to the extent that the steps could be performed on a computer system the claims will be evaluated for this embodiment.  
The system claims are found to be directed to a statutory category of a system where a method is stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data and evaluating the read data through modelling.  The steps of obtaining read data and parameters associated with the read data for modelling to arrive at the indication of true or false positive that the read represents are instructional steps.  The claim set forth using known algorithms for distribution for use in providing two or more scores based on the parameters.  The judicial exception is a set of instructions for analysis of sequence data, and appear to fall into the category of Mathematical Concepts, that is mathematical calculations for the use of various possible distribution functions, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element required of the method, and the steps provide only the analysis and conclusion (true or false positive) regarding a given segment of read data.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory medium, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, the independent claims could be interpreted to have an additional element found to be the steps of obtaining sequence data for the analysis (i.e. receiving the read data into a memory for processing/analysis).  As such, the claims do not appear to provide for any additional element to consider under step 2B.  As provided in the claim analysis above, the method claims do not recite nor require the use of a computer, and it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (distribution of ‘parameters’) to manipulate existing information (apply ‘a significance model’) to generate additional information (provide a score that indicates true or false positive) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not 

Conclusion
No claim is allowed.
In review of the art of record methods to analyze read data for potential errors is the raw data or determination of variants relative to a reference were known.  For example Chudova et al. (WO 2015/184404) provides for methods in which sequence reads are obtained and aligned with a reference and partitioned into bins to assess and use coverage to evaluate copy number of a region of interest.  The analysis and assessment is performed using modeling which considers GC content and coverage as well as expected sequences of the read compared to a normal reference to determine a significance to the read data and arrive a correct copy number represented by the reads for a given sample.  Edgar et al provide a detailed explanation for the use of the usual vase amounts of read data for NGS, and a means of filtering, pair assembly and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/            Primary Examiner, Art Unit 1631